DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 5, 7 – 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Obie et al. (US Publication Number 2018/0136705, hereinafter “Obie”) in view of Soffer (US Publication Number 2015/0020189).

4.	As per claim 1, Obie teaches a docking station (figure 3b) comprising: one or more inputs for connecting the docking station to one or more user devices (plurality of ports seen on figure 3b); 5one or more interfaces for connecting the docking station to one or more peripheral devices or a network (plurality of interfaces seen in figure 3b for peripherals and network via 308 ); and one or more processors (206, figure 2) configured to: obtain identity information from a first user device (user device host attaching to the accessory device, figure 2, paragraph 50) connected to the docking station (paragraph 52, host obtains information regarding identity from the user); obtain, a first configuration set of a 10plurality of configuration sets based at least in part on the identity information obtained from the first user device (paragraph 52, user configurations), the first configuration set indicating one or more settings (based on user response the identity information is utilized in the configuration therein, paragraph 52), and configure a set of peripheral devices connected to the docking station based at least in part on each setting, of the one or more settings (paragraph 52 determines authorization of connectivity based on a user setting and connectivity to allow for peripheral configuration and use therein).  
	Obie does not appear to explicitly disclose determine a relevance of each of the one or more settings indicated by the first configuration set based at least in part on whether the peripheral device associated with the setting is connected to the docking station; and configure a set of peripheral devices determined to be relevant.
However, Soffer discloses determine a relevance (paragraph 9) of each of the one or more settings indicated by the first configuration set based at least in part on whether the peripheral device associated with the setting is connected to the docking station (unused USB plugs represent no connection of a peripheral device, paragraphs 10, 101, and 209 – 220, figure 16); and configure a set of peripheral devices determined to be relevant (paragraph 99, shows the usb plug is on a docking station).
Obie and Soffer are analogous art because they are from the same field of endeavor of peripheral authentication and security via ports.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Obie and Soffer before him or her, to modify the interface architecture of Obie to include the enhanced coupling interfaces of Soffer because it allows for a more robust security.
One of ordinary skill would be motivated to make such modification in order to prevent unauthorized access of a system through its docked ports (paragraph 2). Therefore, it would have been obvious to combine Soffer with Obie to obtain the invention as specified in the instant claims.

Examiner invites the Applicant to a phone discussion to better express the claim limitations in light of the specification as the claims currently listed allow for a wide array of broadest reasonable interpretations.  A quick conversation/interview would enhance compact prosecution over the prior art as well as other pertinent prior art.

5.	As per claims 14 and 17, Obie teaches a device (102, figure 3c) and system comprising: one or more interfaces for connecting the device to a network (network interface, paragraph 26, via ethernet plug 308, figure 3b); and 10one or more processors (paragraph 59, processor) configured to determine a setting to be applied at the docking station (paragraphs 58 – 59), the one or more processors configured to: store, at the device, a plurality of configuration sets (paragraphs 18 and 20) that each identify at least one setting associated with operation of a docking station (based on user response the identity information is utilized in the configuration therein, paragraph 52); determine whether the plurality of configuration sets includes a first configuration set that is associated with the identity information (receives credentials, paragraph 20); and responsive to determining that the plurality of configuration sets includes the first configuration set that is associated with the identity information (paragraph 35, receive and then connect the docking station to associated device).  
	Obie does not appear to explicitly disclose receive identity information indicating an identity of a user device and an identify of a user associated with the user device; and transmit the first configuration set to the docking station via the network.
However, Soffer discloses receive identity information indicating an identity of a user device and an identify of a user associated with the user device (paragraph 9); and transmit the first configuration set to the docking station (paragraph 99, shows the usb plug is on a docking station) via the network (unused USB plugs represent no connection of a peripheral device, paragraphs 10, 101, and 209 – 220, figure 16)
Obie and Soffer are analogous art because they are from the same field of endeavor of peripheral authentication and security via ports.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Obie and Soffer before him or her, to modify the interface architecture of Obie to include the enhanced coupling interfaces of Soffer because it allows for a more robust security.
One of ordinary skill would be motivated to make such modification in order to prevent unauthorized access of a system through its docked ports (paragraph 2). Therefore, it would have been obvious to combine Soffer with Obie to obtain the invention as specified in the instant claims.

6.	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 2, Obie teaches a docking station, wherein each configuration set of the plurality of configuration sets is stored in association with one of a plurality of user devices or one of a plurality of user identities (paragraphs 18 and 20).  

7.	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 3, Obie teaches a docking station, wherein the docking station is connected to a network and the plurality of configuration sets is stored at the docking station or at another device connected to the network (paragraphs 18 and 20).  

20 8	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 4, Obie teaches a docking station, wherein the docking station stores a set of docking station specific settings that are associated with the docking station; and the one or more processors are further configured to configure the set of peripheral devices based at least in part on a comparison of the first configuration set with the set of docking station specific 25settings (paragraph 35).  

9.	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 5, Obie teaches a docking station, wherein the one or more processors are further configured to: obtain information regarding hardware available at the docking station or a network connection available at the docking station (paragraph 52, host obtains information regarding identity from the user based on availability); and configure the set of peripheral devices30configure the seff based at least in part on the hardware available at the docking station or the network connection available at the docking station (based on user response the identity information is utilized in the configuration therein, paragraph 52).  

10.	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 7, Obie teaches a docking station, wherein the set of docking station specific settings includes default settings to be applied at the docking station when the first user device connects to the docking station for a first time (paragraph 34, valid credentials for first connectivity).  

11.	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 8, Obie teaches a docking station, wherein the set of docking station specific settings comprises a height setting of a height-adjustable desk; a temperature setting for a climate control unit; a display setting that defines a logical arrangement of displays; 10a window blind setting; or a lighting setting (default display settings, paragraph 34).  

12.	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 9, Obie teaches a docking station, wherein the one or more processors are further configured to: obtain information regarding one or more capabilities of the first user device; and configure the set of peripheral devices 15configure hebased at least in part on the one or more capabilities of the first user device (paragraph 61).
  
13.	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 10, Obie teaches a docking station, wherein the configuration set indicates a setting that defines a size or arrangement of an application window; 20a logical arrangement of display panels; a brightness or contrast of a display panel; a configuration setting for an audio input device; a configuration setting for an audio output device; a configuration setting for a keyboard; 25a configuration setting for a mouse; a network configuration setting; or a network security setting (paragraph 61, setting configuration).  

14	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 11, Obie teaches a docking station, wherein the setting defines the logical arrangement of display 30panels, and the logical arrangement of display panels includes a display panel of the first user device (paragraph 36).  

15.	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claims 12 and 18, Obie teaches a docking station and system, wherein the one or more processors are further configured to: receive, from the first user device, a request to change a setting of the one or more settings at the 35docking station; and responsive to determining that the request to change a setting should be granted: perform the requested setting change; 31generate an updated configuration set; and store the updated configuration set in association with the identity information at the docking station or transmit the updated configuration set to another device for storage thereon (user settings to be retained or discarded, paragraph 50).  
5 
16.	Obie modified by the teachings of Soffer as seen in claim 1 above, as per claim 13, Obie teaches a docking station, wherein the identity information identifies the first user device, a user of the first user device, or a combination thereof (paragraph 52, host obtains information regarding identity from the user).

Allowable Subject Matter
17.	Claims 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
18.	Applicant’s arguments with respect to claims 1 – 5, and 7 – 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cherukuri teach elements of a docking station connectivity and activity monitoring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184